Citation Nr: 1013368	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
denied service connection for PTSD.  The Veteran appealed the 
RO's December 2007 rating action to the Board.

In January 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing at the 
Columbia, South Carolina RO.  A copy of the hearing 
transcript is contained in the claims files.

In March 2010, the Veteran submitted additional medical 
evidence in support of the claim for service connection for 
an acquired psychiatric disability, to include PTSD, along 
with a waiver of initial RO consideration of this evidence.  
Thus, a remand to the RO is not necessary in this instance.  
See 38 C.F.R. § 20.1304 (2009).

The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for residuals of frostbite to the feet has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional procedural and substantive 
development, as outlined in the indented paragraphs below, is 
required prior to further appellate review of the claims on 
appeal.  

Regarding the claim for service connection for an acquired 
psychiatric disability, to include PTSD.  A recent Court of 
Appeals for Veterans Claims (Court) decision, however, has 
held that when a Veteran, who is a lay person, files a claim 
for a specific psychiatric disability, VA must consider 
entitlement to service connection for any and all currently 
diagnosed psychiatric disabilities.  The Veteran is not 
competent to self-diagnose his illness, and a liberal reading 
of any claim requires VA to include other diagnoses in the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as stated 
on the title page.  

In June 2007, VA received the Veteran's current claim for 
service connection for PTSD.  In the appealed December 2007 
rating action, the RO denied service connection for this 
disability.  In reaching its determination, the RO held that 
there was no evidence of a confirmed diagnosis of PTSD based 
on a verified in-service stressful event.  During this 
appeal, VA adjudicated only the claim of entitlement to 
service connection for PTSD. VA treatment records, however, 
pertinently reflect that the Veteran has also been diagnosed 
with a variety of acquired psychiatric disorders, such as 
major depressive and anxiety disorders.  VA treatment 
reports, dated in January and February 2009, show that the 
Veteran was diagnosed, in part, with major depressive 
disorder secondary to his general medical condition and that 
he "became depressed in Korea," respectively.  

In light of Clemons, VA must adjudicate that part of the 
claim involving other diagnosed psychiatric disorders.  It is 
this same issue which must be considered now, and not merely 
PTSD.

The Veteran has argued, in written statements and in 
testimony before the undersigned, that he developed 
psychiatric symptoms as a result of his service in Korea.  
Specifically, he has maintained that while he was 
hospitalized during service for an appendectomy and 
hemorrhoids, he witnessed traumatic events that caused him to 
become depressed.

The Veteran's service treatment records confirm that he was 
hospitalized for hemorrhoids and an appendectomy in 1954.  
Furthermore, his personnel records indicate that in July 
1954, he was found unsuitable for further military service 
due to "mental deficiency and apathy."

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
currently present acquired psychiatric disorder, to include 
the claimed PTSD.  Given the Veteran's history of surgery in 
service, discharge for "mental deficiency and apathy," as 
well as his current diagnosis of major depressive and anxiety 
disorders, the Board finds that such an examination is in 
order.

Finally, by a May 2009 rating action, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.  In October 2009, VA received the Veteran's 
Notice of Disagreement (NOD) with this determination.  The 
Court has held that where a claimant files a notice of 
disagreement and the RO has not issued a Statement of the 
Case (SOC), the issue must be remanded to the RO for a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).





Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
psychiatric examination by an appropriate 
physician.  The purpose of the 
examination is to ascertain the nature of 
all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  The examiner 
must provide a rationale for these 
opinions.  The following considerations 
will govern the examination:

a. The claims files, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner, with particular attention paid 
to the evidence noted below. In addition 
to the specific directive of addressing 
the evidence of record as noted below, 
the examiner must acknowledge receipt and 
review of the claims files, the medical 
records obtained and a copy of this 
remand.

b. All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.

c. In reaching all conclusions, the 
examining physician, must identify and 
explain the medical basis or bases for 
the conclusion, with identification of 
the evidence of record relied upon in 
reaching the conclusion. In particular:

d. The examiner must also express an 
opinion as to whether the Veteran has any 
acquired psychiatric or mental disorder, 
to include PTSD that is related to his 
being hospitalized for an appendectomy 
and hemorrhoids in 1954.

In formulating his or her opinion, the 
examiner must comment on the 
significance, if any, of the following 
clinical evidence:

(i) Service treatment records 
showing that the Veteran was 
hospitalized for hemorrhoids and an 
appendectomy in 1954;

(ii) Service personnel records 
indicating that in July 1954, he was 
found unsuitable for further 
military service due to "mental 
deficiency and apathy;" and

(iii) VA treatment reports, dated in 
January and February 2009, showing 
that the Veteran was diagnosed, in 
part, with major depressive disorder 
secondary to his general medical 
condition and that he" became 
depressed in Korea," respectively.  

2.  Issue a SOC to the Veteran and his 
representative addressing the issue of 
whether new and material evidence has 
been received to reopen a previously 
denied claim for service connection for 
bilateral hearing loss.  The Veteran 
also must be advised of the time limit 
in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2009).

3.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD must be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to assist the Veteran with the 
procedural and substantive development of his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and to provide him with a SOC on 
the issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for bilateral hearing loss.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop his claim including reporting for scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of that claim.  38 
C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


